Citation Nr: 0300566	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  99-13 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a left knee disorder 
as secondary to a service-connected right knee disability.

(The issues of entitlement to service connection a right 
knee disorder, a heart disorder, a cervical spine 
disorder, and a lumbar spine disorder, and entitlement to 
increased disability ratings for bilateral hearing loss 
and tinnitus, were the subject of a separate decision 
issued on June 21, 2002.)


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.  

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a June 1998  rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska, which, among other things, 
denied the benefits sought on appeal.  This claim, along 
with other claims disposed of in a June 21, 2002 Board 
decision, were originally before the Board in January 
2001.  The matter was remanded to the RO for additional 
development.  Although the veteran did not respond to a 
request for information made by the RO in April 2001, all 
requested development was attempted by the RO.  Additional 
development was performed and completed by the Board 
pursuant to the recent development authority granted in 67 
Fed. Reg. 3099 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9).  Therefore, this matter is properly before the 
Board for adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has a service-connected right knee 
disability.

3.  The veteran's left knee disability was caused by his 
favoring it during episodes of right knee pain due to his 
service-connected right knee disability.




CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, a 
left knee disability was proximately caused by a service-
connected right knee disability.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA 
has met its duty to assist the veteran in the development 
of his claim for service connection for a left knee 
disability as secondary to his right knee disability as 
well as its duty to notify the veteran of any information 
and evidence needed to substantiate and complete this 
claim under the Veterans Claims Assistance Act of 2000 
(VCAA) [codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)].  Regulations implementing the VCAA 
have been enacted.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  By virtue of the statement of the 
case, the supplemental statements of the case, and the 
January 2001 Board Remand issued during the pendency of 
the appeal, the veteran and his representative were given 
notice of the information, medical evidence, or lay 
evidence necessary to substantiate the veteran's claim 
currently on appeal.  The veteran was afforded VA 
examinations and all relevant records adequately 
identified by the veteran were obtained and associated 
with the claims folder.  Additionally, the Board sought a 
medical opinion as to the etiology of the veteran's left 
knee disability.  The veteran was given the opportunity to 
appear and testify before an RO Hearing Officer and/or a 
member of the Board to advance any and all arguments in 
favor of his claim, but declined to do so.

The veteran served honorably in the United States Army 
from April 1966 to April 1968.  His service included 
approximately twelve months of combat service in the 
Republic of Vietnam as a light weapons infantryman and as 
a light truck driver.   During service, the veteran 
injured his right knee and has been granted service 
connection for the residuals of that injury by VA.

In November 1998, the veteran underwent VA examination of 
the joints and complained of bilateral knee pain since a 
fall from a water trailer during service.  The veteran was 
found to have minor degenerative changes of the right knee 
and a small amount of joint effusion in the left knee.  
The examiner diagnosed possible traumatic arthritis, 
bilateral knee degenerative joint disease, and possible 
gouty arthropathy.  An opinion was not rendered as to the 
etiology of the veteran's orthopedic disabilities.

In January 2002, the veteran underwent a second VA 
orthopedic examination and related having experienced pain 
in his right knee since an inservice accident.  The 
examiner performed a complete examination and reviewed the 
veteran's claims folder, including all x-rays and prior 
treatment records, and determined that the inservice 
accident described by the veteran certainly could have 
initiated the chain of events that resulted in the current 
clinical picture.  Mild bilateral osteoarthrosis of the 
knees was diagnosed and the examiner opined that it was at 
least as likely as not that the veteran's right knee 
disorder was the result of the described inservice injury.  
The examiner further opined that it was less likely that 
the veteran's left knee disorder was service-connected 
because the veteran did not injure it in service.

In October 2002, the veteran underwent another VA 
orthopedic examination.  The examiner reviewed the 
veteran's claims folder and performed a thorough 
evaluation of the veteran's left knee following a specific 
request by the Board to render an opinion regarding the 
etiology of any left knee disability.  The examiner 
determined that it was at least as likely as not that the 
veteran's left knee disability was related to his 
inservice right knee injury because the left knee could 
become symptomatic as a result of favoring it during 
episodes of right knee pain.  It was further noted that 
the severely limiting right knee episodes could certainly 
lead to long-term left knee problems, especially if 
favoring the left knee occurred over two-week periods at 
regular intervals.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or 
personal injury incurred in the line of duty or for 
aggravation of a preexisting injury in the active 
military, naval or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection may also be 
granted on a secondary basis if a disability is shown to 
be proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a).

It is noted at this juncture that it is the defined and 
consistently applied policy of VA to administer the law 
under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will 
be resolved in favor of the claimant.  By reasonable doubt 
is meant one which exists because of an approximate 
balance of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability 
as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Given the evidence as outlined above, the Board finds that 
the veteran has a service-connected right knee disability 
and it is at least as likely as not that his left knee 
disability is a result of that service-connected 
disability.  As such, because the medical opinions of 
record present an approximate balance of positive and 
negative evidence, all doubt must be resolved in the 
veteran's favor.  Consequently, when resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that service connection must be granted on a secondary 
basis for a left knee disability.


ORDER

Service connection for a left knee disability is granted 
subject to the laws and regulations governing the award of 
monetary benefits.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

